DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 and 16-22 were previously pending and subject to a non-final office action mailed 09/28/2020. During a telephone interview on 01/25/2021 and e-mail correspondence on 02/26/2021, claims 1-2, 4-6, 11, 13 and 22 were amended. Therefore, claims 1-14 and 16-22 are currently pending and subject to the Allowability Notice office action below. 
Response to Arguments
Examiner’s amendment below overcomes the objections, the 112a and 112b rejections as detailed in the non-final office action mailed on 09/28/2020. The objections, 112a and 112b rejections are withdrawn. 
Applicant’s arguments, see remarks p. 10, filed 07/13/2020, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-14 and 16-21 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Mauricio Uribe on 02/26/2021.
1. (Currently amended) A system for determining availability of shipping vessels for future shipping voyages based on a dynamic set of vessel information sources comprising: 
one or more first computing devices associated with individual vessel information sources, wherein the individual vessel information sources transmit vessel information associated with individual vessels according to a plurality of application programming interfaces, wherein one or more individual 
one or more second computing devices associated with a vessel path and shipment planning service, wherein a processor of the vessel path and shipment planning service executes computer readable instructions stored in a non-transitory computer medium that when executed cause the processor of the vessel path and shipment planning service 
obtain a request for vessel planning and information source identification corresponding to possible vessels for contracting; 
receive, via application protocol interface transmissions, a set of vessel information from a plurality of vessel information sources including at least a first set of non-indexed vessel data from a first vessel information source and a second set of non-indexed vessel data from a second vessel information source, the first and second sets of vessel data being encoded in a different format and transmitted differently; 
automatically parse the first and second sets of vessel data by applying data transformations defined in a profile recalled from a profile memory to extract non-duplicative data attributes;
generate first and second sets of indexed vessel data by indexing the non-duplicative data attributes in the first and second sets of non-indexed vessel data with vessel identity data portions, vessel location data portions, and vessel loading status data portions
process 
a number of resulting target paths is fewer than [[the]] a number of skeleton scenario paths; 
determine feasibility of each target path of the number of target paths according to control rules recalled from a control rule memory, wherein individual target paths are characterized by application of a control rule function to result in a score according to the control rules; 
apply a penalty model to each target path of the number of target paths, the penalty model reflective of location information included in each target path of the number of target paths; 
generate a ranked list of the number of target paths for the individual identifiable vessels; and 
for a requested location, generate an interface with the one or more the number of target paths and a value indicator associated with a density of the at least [[a]] subset of the 

2. (Currently amended) The system of Claim 1, wherein the individual vessel information sources transmit, via application protocol interface transmissions, two or more types of vessel information associated with individual vessels and wherein access to the two or more types of vessel information is based on one or more attributes associated with a user.  



4. (Currently amended) The system of Claim 1, wherein the control rules applied by the vessel path and shipment planning service associate a score to a target path based on a determined degree of suitability for the target path characterized by application of a control rule function.  

5. (Currently amended) A system for managing interaction with carriers based on a dynamic set of carrier information sources comprising: 
one or more computing devices associated with individual carrier information sources, wherein the individual carrier information sources transmit carrier information associated with individual vessels via application protocol interfaces, wherein at least a portion of the carrier information associated with individual vessels include information in a non-human discernable format; 
one or more computing devices associated with a carrier path and shipment planning service, wherein a processor of the carrier path and shipment planning service executes computer readable instructions stored in a non-transitory computer medium that when executed cause the processor of the carrier path and shipment planning service 
obtain a request for carrier planning and information source identification corresponding to possible vessels for contracting; 
receive a set of carrier information from a plurality of carrier information sources via various different formats defined according to individual application programming interfaces; 
automatically parse the set of carrier information by applying data transformations defined in a profile recalled from a profile memory to extract non-duplicative data attributes; 
each individual skeleton scenario path[[s]] of the plurality of skeleton scenario paths for a vessel are defined by one or more anchor points provided by a combination of different carrier information obtained from the plurality of carrier information sources in the set of carrier information; -
automatically combine the plurality of skeleton scenario paths to form target paths for individual identifiable vessels, wherein the plurality of skeleton scenario paths are combined according to common anchor points and wherein 
apply a penalty model to the formed target paths, the penalty model reflective of location information included in the formed target paths; 
generate a ranked list of the formed target paths for the individual identifiable vessels; and
 for a requested location, generate an interface responsive to the request for carrier planning and information source identification identifying at least a subset of the the formed target paths and a value indicator associated with a density of the at least [[a]] subset of the 

6. (Currently amended) The system of Claim 5, wherein the individual carrier information sources transmit two or more types of carrier information associated with individual vessels, wherein access to the [[individual]] two or more types of carrier information is based on one or more attributes associated set of carrier information based on user profile information.  

7. (Original) The system of Claim 6, wherein the carrier path and shipment planning service receives the set of carrier information from the plurality of carrier information sources based on submitted attributes associated with the user.  

8. (Original) The system of Claim 5, wherein the control rules applied by the carrier path and shipment planning service associate a score to a target path based on a determined degree of suitability for the target path.  

9. (Original) The system of Claim 5, wherein the control rules applied by the carrier path and shipment planning service associate a score to a target path based on a determined degree of feasibility for the target path.  

10. (Previously presented) The system of Claim 5, wherein the interface includes at least one display characteristic indicative of a degree of confidence associated with a target path for the individual identifiable vessels.  

11. (Currently amended) A computer-implemented method for generating an interface from information associated with carriers comprising: 
obtaining a request for carrier planning and information source identification corresponding to possible vessels for contracting at a defined location; 
individual identifiable vesselsfrom different carrier information sources and having different formats and automatically parsed by applying data transformations defined in a profile recalled from a profile memory to extract non-duplicative data attributes , [[and]] wherein each skeleton scenario path of the plurality of skeleton scenario paths for the individual identifiable vessels is defined by one or more anchor points formed from different carrier information obtained from the different carrier information sources in the set of carrier information; 
automatically combining the plurality of skeleton scenario paths to form a plurality of target paths for the individual identifiable vessels, wherein the plurality of skeleton scenario paths are combined according to common anchor points 
scoring the plurality of target paths according to control rules recalled from a control rules memory , wherein the control rules are applied to the plurality of target paths;

generating a ranked list of the plurality of target paths for the individual identifiable vessels; and 
for the defined location, generating an interface responsive to the request for carrier planning and information source identification identifying at least a subset of the s based on the generated ranked list of the plurality of target paths and a value indicator associated with a density of the at least subset of the individual identifiable vessels.

12. (Previously presented) The computer-implemented method as recited in Claim 11 further comprising receiving a set of carrier information from a plurality of carrier information sources
   

 13. (Currently amended) The computer-implemented method of Claim 12, wherein the individual carrier information sources transmit two or more types of carrier information associated with individual identifiable vessels and wherein access to the two or more types of carrier information is based on one or more attributes associated with a user.  

14. (Original) The computer-implemented method of Claim 13, wherein receiving the set of carrier information from the plurality of carrier information sources includes receiving at least one of the two or more types of carrier information based on submitted attributes associated with the user.  

15. (Canceled)  

16. (Previously presented) The computer-implemented method of Claim 11, wherein the control rules applied by a carrier path and shipment planning service associate a score to a target path based on a determined degree of suitability for the target path.  

17. (Previously presented) The computer-implemented method of Claim 16, wherein the degree of suitability corresponds to matching location information to locations included in the target path.  



19. (Original) The computer-implemented method of Claim 18, wherein the degree of feasibility corresponds to processing activities associated with locations included in the target path.  

20. (Previously presented) The computer-implemented method of Claim 11, wherein the interface includes at least one display characteristic indicative of a degree of confidence associated with a target path for the individual identifiable vessels.  

21. (Previously presented) The computer-implemented method of Claim 11 further comprising applying a penalty model to the plurality of target paths, the penalty model reflective of location information included in the plurality of target paths.  

22. (Currently Amended) The system of Claim 1 additionally comprising a plurality of shipping vessels configured for shipping cargo which define a plurality of [[the]] said individual vessels, the plurality of shipping vessels comprising a plurality of the individual vessel information sources, respectively, wherein the subset of the a plurality of shipping vessels information included in the number of target paths.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of independent claims.
The closest prior art is Malhotra (US 2014/01800566). Malhotra is directed to complex event processing for moving objects. It discloses obtaining a request for carrier planning and information source identification corresponding to possible vessels for contracting at a defined location, generates a ranked list of the target paths for the individual identifiable vessels and outputs the ranked list to a user.
The closest prior art is Borgerson (US 2011/0215948). Borgerson is directed to system and method for generating commodity flow information. It discloses processing a set of carrier information for identifiable vessels to form one or more target paths for individual identifiable vessels. 
The closest prior art is Chen (US 2010/0280750). Chen is directed to estimating probabilities of arrival times for voyages. It discloses wherein individual target paths are scored according to control rules.
The closest prior art is Moller (WO 2006/136157). Moller is directed towards a maritime information system. It discloses initiating a tracking function of maritime vessels and collecting the tracking/positional information of the vessel which is used to determine whether a vessel has gone through a specific port/hub. Said determination is used to group the vessels that went through the same hubs in order to share information. 
The closest non-patent literature is Yan Li, “Trajectory Compression-Guided Visualization of Spatio-Temporal AIS Vessel Density”, published in  2016 8th International Conference on Wireless Communications & Signal Processing, in 2016, hereinafter “Li”. Li is directed towards compressing the AIS data of maritime vessels and reconstructing the trajectory using the douglas-peucker algorithm. 
The closest non-patent literature is Dimitrios Zissis, “Real time vessel behavior prediction”, published by Springer-Verlag in 2015, hereinafter Zissis. Zissis is directed towards predicting a future location of a vessel. It does so by collecting the AIS data from multiple sources and using a neural network machine learning algorithm. 
While the prior art above discloses parts of the independent claims, they do not disclose all the limitations of the claims and a person of ordinary skill in the art would not be able to combine the prior art above to disclose the independent claims’ limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628